Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach determine a current supply limit for an electric motor; 
receive a current supply of the electric motor, wherein the current supply includes an estimated current supply, and wherein the current supply is received from an observer that estimates the current supply using a model of a power supply circuit configured to supply power to the electric motor; 
identify one or more motor commands; adjust the one or more motor commands in response to a determination that the current supply is greater than the current supply limit; and 
selectively control the electric motor using the adjusted one or more motor commands.
With respect to claim 10, the Prior Art does not teach determining a current supply limit for an electric motor; 
receiving a current supply of the electric motor, wherein the current supply includes an estimated current supply, and wherein the current supply is received from an observer that estimates the current supply using a model of a power supply circuit configured to supply power to the electric motor; 
identifying one or more motor commands; adjusting the one or more motor commands based on the current supply greater and the current supply limit; and 
selectively controlling the electric motor using the adjusted one or more motor commands.
With respect to claim 19, the Prior Art does not teach a synchronous motor drive of a vehicle; 
a processor in communication with the synchronous motor drive and configured to selectively control the synchronous motor drive; and 
a memory that includes instructions that, when executed by the processor, cause the processor to: determine a current supply limit for the synchronous motor drive;
receive a current supply of the synchronous motor drive, wherein the current supply includes an estimated current supply, and wherein the current supply is received from an observer that estimates the current supply using a model of a power supply circuit configured to supply power to the synchronous motor drive; 
actively generate a torque limit based on the current supply limit in response to a determination that the current supply is greater than the current supply limit; and selectively control the synchronous motor drive using the torque limit.
Claims 1-3, 6-12, and 15-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846